

116 HRES 403 IH: Honoring and recognizing the military service and contributions of Native American veterans and communities.
U.S. House of Representatives
2019-05-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS1st SessionH. RES. 403IN THE HOUSE OF REPRESENTATIVESMay 23, 2019Mr. Gallego submitted the following resolution; which was referred to the Committee on Veterans' Affairs, and in addition to the Committees on Natural Resources, and Armed Services, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedRESOLUTIONHonoring and recognizing the military service and contributions of Native American veterans and
			 communities.
	
 Whereas the contributions, sacrifices, and disproportionate service of Native American veterans has been integral to the success of the United States military over the course of its history;
 Whereas Native American veterans have served with distinction in the United States military in every major conflict for over 200 years, earning Purple Hearts, Bronze Stars, Silver Stars, Congressional Gold Medals, the Congressional Medal of Honor, and other medals, awards, and decorations;
 Whereas, during the Revolutionary War— (1)the Penobscot and Passamaquoddy Tribes heeded General George Washington’s call on December 24, 1776, for supplemental troops for his army by sending 600 of their own to fight on behalf of the American Revolution;
 (2)the Delaware Tribe signed the Treaty of Fort Pitt with the United States in 1778 to provide Native troops and grant Americans permission to stage attacks on the British from Delaware territory; and
 (3)the Oneida Nation fought alongside American soldiers in the battles of Oriskany and Saratoga, providing critical support that prevented an early American defeat in the Revolution;
 Whereas, during the American Civil War— (1)roughly 3,600 Native Americans served in the Union Army; and
 (2)General Ely S. Parker, a Seneca Indian, adjutant, and secretary to Lieutenant General Ulysses S. Grant, contributed to the brokering of peace by drafting the final articles of Confederate surrender signed by General Robert E. Lee at Appomattox Court House on April 9, 1865;
 Whereas more than 12,000 Native Americans served in World War I, many of whom were not conscripted, but had volunteered to serve despite the fact that one-third of all Native Americans still had not been granted full citizenship by the United States Government at the time;
 Whereas the Choctaw Indians, largely without American citizenship status, stationed at battlefield command posts pioneered the use of Native American languages to encode United States military communications, successfully protected United States and Allied troops, supply locations, and plans from enemy intelligence, ensured the security of Allied resources and Allied lives, and contributed to the Allied victory in World War I;
 Whereas over one-third of able-bodied Native American men between the ages of 18 and 50 and as much as 70 percent of certain tribal populations served during World War II, representing the highest per capita contribution to the total war effort of any demographic group in the United States;
 Whereas United States Marine Corporal Ira Hayes, a Pima Indian born in Sacaton, Arizona, fought in the Battle of Iwo Jima and was 1 of the 6 servicemembers immortalized in an iconic photograph raising an American flag over Mount Suribachi on February 23, 1945;
 Whereas the United States World War II mobilization efforts infringed on several Indian reservations, diminished the influence of the Bureau of Indian Affairs within Congress by moving its Washington office to Chicago, cut funding for Indian programs, and caused a shortage of nurses and doctors on reservations as medical professionals joined military operations;
 Whereas the United States Government’s annexation of Indian land for the establishment of Japanese internment camps on the Gila and Colorado River Indian Reservations (Mohave and Chemehuevi) in Arizona occurred without the prior consultation of the tribes impacted;
 Whereas over 400 Native Americans served integral roles in World War II as code talkers, employing their knowledge of Navajo and other Native American languages (which the United States Government had long attempted to suppress through the forcible assimilation of Native children in church and Government-sponsored Anglophone boarding schools since the late 1800s) to develop unbreakable codes to send messages across the Pacific;
 Whereas Navajo Code Talkers contributed to every Pacific Marine-led assault from 1942 to 1945, including Iwo Jima, Guadalcanal, Tarawa, and Peleliu, and in 2001, 28 Navajo Code Talkers received Congressional Gold Medals, mostly posthumously;
 Whereas 42,000 Native Americans served in the Vietnam War, over 90 percent of them volunteers, and the names of 232 American Indian and Alaska Natives who were killed in combat or went missing in action are etched on the Vietnam Veterans Memorial Wall in Washington, DC;
 Whereas over 10,000 Native Americans served in the Korean War and 194 were killed in combat; Whereas Lori Ann Piestewa, a member of the Hopi Tribe born in Tuba City, Arizona, was the first Native American woman in the United States military killed in the Iraq War, the first Native American woman in history to die in combat on March 23, 2003, while serving in the United States military, and was extolled by her surviving servicemembers as the heroine of the ambush in which she died;
 Whereas roughly 31,000 American Indians and Alaska Natives are currently on active duty, serving in Afghanistan, Iraq, and around the world, where they continue to serve in greater numbers per capita than any other demographic group;
 Whereas Native American women serve in our Armed Forces at disproportionately high rates; and Whereas Native American veterans experience higher rates of homelessness and substance abuse than other groups, and face limited access to medical care due to the shortcomings of the Department of Veteran Affairs in administering culturally sensitive treatment and establishing facilities within accessible distances to rural reservations: Now, therefore, be it
	
 That the House of Representatives— (1)honors the disproportionately high military service, sacrifice, and patriotism of Native American veterans;
 (2)recognizes the indispensable contributions of Native Americans in advancing United States interests, military successes, and global stability, often as the United States Government failed to fulfill its Federal trust responsibility and protect Tribal treaty rights, lands, and resources; and
 (3)commits to addressing the unique hardships and inequities faced by Native veterans, ser­vice­mem­bers, and Gold Star families as well as upholding our Nation’s solemn responsibilities to support the indigenous communities and Tribes that continue to serve our country since our Nation’s founding.
			